DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a response to Applicant's response filed on July 06, 2021. This is a first action on the merits of the application.  Claims 1-2, 4-5, 7, 9-11, 13, 15-18, 21-22, 24-26, 28-29, 34, 36, 38-43, 47-48, 50 and 54-57 are pending.

Election/Restrictions
Applicant's election without traverse of invention I, claims 1-2, 4-5, 7, 9-11, 13, 15-18, 21-22, 24-26, 28-29, 34, 36 and 38-40 in the reply filed on July 06, 2021 is acknowledged.  Claims 41-43, 47-48, 50 and 54-57 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claims 2, 4-5, 7, 9-11, 13, 15-18, 21-22, 24-26, 28-29, 34, 36 and 38-40 are objected to because of the following informalities: The term “claim” is not to be treated as a proper noun, i.e., do not capitalize occurrences of the term “claim” where it appears within a sentence or claim recitation. 
Claim 4 recites “The sorbent composition recited in any one of Claim 1” in line 1 which appears to be a misspelling of “The sorbent composition recited in claim 
Claim 7 recites “The sorbent composition recited in Claim 1” which appears to be a misspelling of “The sorbent composition recited in claim 5” since the carbonaceous sorbent is recited in claim 5 not recited in claim 1.   


Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 15, 17, 18, 21-22, 24-26, 28, 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Sugier et al. (US 4,094,777, hereinafter “Sugier”), and as evidenced by Shamraiz et al. (Fabrication and applications of copper sulfide (CuS) nanostructures, 2016, Journal of Solid State Chemistry, Vol. 238, pp. 25-40, hereinafter “Shamraiz”).

In regard to claim 1, Sugier discloses an absorption mass (a sorbent composition) for the capture of mercury contaminants from a gas stream (Abstract; col. 1, line 62 thru col. 2, line 2), wherein the sorbent composition comprises (col. 4, lines 50-64; Masses E and F):
2 g-1 specific surface area and 60 ml/100 g porous volume (i.e., a particulate sorbent) (col. 4, lines 50-64).
(ii) A non-halogen metal compound comprising a metal cation of copper nitrate Cu (NO3)2.
(iii) An inorganic sulfur-containing compound, wherein at least a portion of the sulfur in the sulfur-containing compound. Analysis by X-ray diffraction indicates that in the case of mass E 52% of the copper is in the form of copper sulphide and in the case of mass F all the copper in the form of copper sulphide.
Sugier does not explicitly discloses at least a portion (i.e., greater than 0% and less than 100%) of the sulfur in the sulfur-containing compound has an oxidation state of equal to or less than +4.
However, it is known in the art that copper sulfide is a binary inorganic material which has a general formula CuxSy. It is present in both synthetic materials and in minerals in the form of CuS (covellite) and Cu2S (chalcocite) as evidenced by Shamraiz (page 25, col. 1, 1. Introduction, 1st paragraph). 
Consequently, as evidenced by Shamraiz, one skilled in the art would have reasonable expectation that the copper sulfide in the mass E and mass F taught by Sugier mostly comprises  of CuS (covellite) and Cu2S (chalcocite) which have an oxidation state of +2 and +4 respectively.  The teachings of Sugier, as evidenced by Shamraiz, renders the limitation “at least a portion (i.e., greater than 0% and less than 100%) of the sulfur in the sulfur-containing compound has an oxidation state of equal to or less than +4” prima facie obvious. 

 Sugier discloses that no halogen containing compound, or a halide, is utilized during the formation of the sorbent compositions described in Masses E and F (col. 4, lines 50-64; Masses E and F). This renders the halogen composition contained in the absorption mass (a sorbent composition) obvious. 

In regard to claim 5, Sugier discloses the particulate sorbent is selected from the group consisting of alumina sorbents (col. 4, lines 50-64; Masses E and F).

In regard to claim 15, Sugier discloses alumina balls of 60 ml/100 g (0.6 cc/g) porous volume (i.e., a particulate sorbent) (col. 4, lines 50-64) which renders the recited pore volume range prima facie obvious. See MPEP 2144.05.

In regard to claims 17, 18 and 21, Sugier discloses a non-halogen metal compound comprising a metal cation of copper nitrate Cu (NO3)2 (col. 4, lines 50-64) which directs the Cu ion is in an oxidation state of +2. 

In regard to claim 22, Sugier discloses a non-halogen metal compound comprising copper sulphate (col. 2, lines 28-32).

In regard to claims 24, 25 and 26, Sugier discloses 1 kg alumina balls is impregnated with an aqueous solution containing 240 g of copper nitrate (Cu (NO3)2 (col. 4, lines 50-64).  It is estimated that Cu metal mass composition in the absorption mass (a sorbent composition) is prima facie obvious. See MPEP 2144.05.

In regard to claim 28, Sugier discloses the sulphurization agent used can be a gaseous agent, for example hydrogen sulphide, or a solution of a sulphide in water or in an organic solvent, for example an aqueous solution of sodium sulphide, potassium sulphide or ammonium sulphide (i.e., a sulfur containing anion) (col. 2, lines 52-57).

In regard to claims 34 and 36, Sugier discloses 1 kg alumina balls is impregnated with an aqueous solution containing 240 g of copper nitrate (Cu (NO3)2. Sugier discloses analysis by X-ray diffraction indicates that in the case of mass E 52% of the copper is in the form of copper sulphide, and in the case of mass F all the copper is in the form of copper sulphide (col. 4, lines 50-64).  It is estimated that Cu metal mass composition in the absorption mass (a sorbent composition) is about 7.5 wt%, as set forth above.  Since Cu metal mass composition in the absorption mass (a sorbent composition) is about 7.5 wt%, and it is further estimated that about 3.9 wt% of sulfur is contained in the absorption mass (a sorbent composition)  which renders the recited sulfur mass composition ranges prima facie obvious. See MPEP 2144.05.

Claims 7, 9, 10, 11, 13, 16, 38, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Sugier, as applied to claim 1 above, and further in view of Gadkaree et al. (US 8,691,722 B2, hereinafter “Gadkaree”).
In regard to claim 7, Sugier discloses support material is selected from among silica, alumina, silica-alumina, silicates, aluminates and silico-aluminates (col. 1, lines 62-68).
Sugier does not explicitly disclose the particulate sorbent is carbonaceous sorbent comprising activated carbon.
Gadkaree discloses sorbents comprising activated carbon particles, sulfur, and
metal catalyst. The sorbents may be used, for example, for the removal of a contaminant, such as mercury, from a fluid stream (Abstract). Gadkaree discloses a sorbent comprising: activated carbon particles bound together by a discontinuous binder; sulfur, in any oxidation state, as elemental sulfur or in a chemical compound or moiety comprising sulfur, and a metal catalyst, in any oxidation state, as elemental metal or in a chemical compound or moiety comprising the metal (col. 1, lines 52-58).
It is noted that both the Sugier and Gadkaree references direct sorbent materials for the removal of a contaminant, such as mercury, from a fluid stream.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the sorbent material of Sugier to provide the particulate sorbent is carbonaceous sorbent comprising activated carbon as taught by Gadkaree, because (1) carbonaceous sorbent comprising activated carbon is a known, effective particulate sorbent material for the removal of a contaminant, such as mercury, from a fluid stream as taught by Gadkaree (col. 1, lines 52-58) and (2) this involves application of a known sorbent composition to improve a known absorption mass (a sorbent composition) for the capture of mercury contaminants from a gas stream to yield predictable results.

In regard to claim 9, Gadkaree discloses carbon sources include synthetic carbon-containing polymeric material, organic resins, charcoal powder, coal tar pitch and coal (col. 8, lines 17-22). 

In regard to claims 10, 11 and 13, Gadkaree discloses particle size of the sorbent material about 10 microns (col. 11, lines 20-30). Since the claimed particle size ranges encompasses the particle size of the sorbent material taught by Gadkaree, the ranges recited in claims 10, 11 and 13 are considered prima facie obvious. See MPEP 2144.05.

In regard to claim 16, Gadkaree discloses surface area of the sorbent material about 850 m2/g (col. 11, lines 33-50) which renders the recited surface area range prima facie obvious. See MPEP 2144.05.

In regard to claims 38, 39 and 40, Sugier discloses 1 kg alumina balls is impregnated with an aqueous solution containing 240 g of copper nitrate (Cu (NO3)2. Sugier discloses after drying for 4 hours at 80[Symbol font/0xB0] C, half the balls are treated for 5 hours at ambient temperature with an H2S flow thereby yielding mass E. The other half is treated for 5 hours at 280[Symbol font/0xB0] C in a hydrogen sulphide flow, leading to mass F (col. 4, lines 50-64). The teachings of Sugier direct the alumina balls or powders which renders the limitation of free-flowing particles of the particulate sorbent obvious.  In addition, the teachings of Sugier directs at least one of the non-halogen metal compound (Cu(NO3)2) and the inorganic sulfur-containing compound (H2S) comprise particulates that are admixed with the particulate sorbent at the surface level (i.e., coatings) or inside of the particulate sorbent (col. 4, lines 50-64).
Gadkaree discloses a method of mixing at least one of the non-halogen metal compound and the inorganic sulfur-containing compound comprise particulates (col. 6, line 34 thru col. 7, 
The teachings of Sugier and Gadkaree render the limitations recited in claims 39 and 40 obvious. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Sugier, as applied to claim 1 above, and further in view of Sasaki (US 4,305,827).
In regard to claim 29, Sugier discloses the sulphurization agent used can be a gaseous agent, for example hydrogen sulphide, or a solution of a sulphide in water or in an organic solvent, for example an aqueous solution of sodium sulphide, potassium sulphide or ammonium sulphide (i.e., a sulfur containing anion) (col. 2, lines 52-57).
But Sugier does not explicitly disclose the sulfur-containing anion is selected from the group consisting of thiocyanate (SCN)1-, thiosulfate (S2O3)2-, tetrathionate (S4O6)2- and polythionate (SO3-Sn-SO3)2-.
Sasaki discloses a heavy metal adsorbent of high selectivity, a process for the production thereof, and an adsorption process using the heavy metal (e.g., mercury) adsorbent are described; the adsorbent exhibits high adsorptivity particularly for mercury, and has excellent chemical stability, e.g., heat resistance and alkali resistance, and dimensional stability (Abstract). Sasaki discloses an embodiment of an activated carbon sorbent treated with thiocyanate ion (col. 6, lines 44-56). 
It is noted that both the Sugier and Sasaki references direct sorbent materials for the removal of a contaminant, such as mercury, from a fluid stream.
Sugier to provide the sulfur-containing anion is selected as thiocyanate (SCN)1- as taught by Sasaki, because (1) activated carbon treated with thiocyanate (SCN)1- is a known, effective particulate sorbent material for the removal of a contaminant, such as mercury, from a fluid stream as taught by Sasaki (Abstract; col. 6, lines 44-56) and (2) this involves application of a known sorbent composition being treated to improve a known absorption mass (a sorbent composition) for the capture of mercury contaminants from a gas stream to yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772